DETAILED ACTION
	This is a final office action in response to amendments filed 03/10/2022. Claims 15 and 21-27 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 03/10/2022 have been entered. Applicant’s arguments with respect to claims 15 and 27 have been considered but are moot due to amendments made to the independent claims. Prior art has been found that teaches the amended features and is described below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 22, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama (US 20020105296) in view of Sato (US 20080312769); Hunt (US 20140154954) and Jinno (US 5509847).
Regarding claim 15, Okuyama teaches a robot control device (robot controller 5) comprising:
three axes orthogonal to each other being defined as an X axis, a Y axis, and a Z axis (Figs. 3 & 4 each having a coordinate system defined by an X, Y and Z axis); 
a memory configured to store computer-readable instructions, ([0080] discusses the robot controller 5 including a user-program storing section 11 for storing a user program with the storing section being interpreted as a memory with [0084]-[0088] discussing the use of a robot coordinate system separate from the conveyor coordinate system), 
a processor configured to execute the computer-readable instructions ([0080] discusses a user-program executing section 12 for executing the user program with the executing section being interpreted as a processor) so as to: 
receive moving information of a transport device from a moving sensor disposed at the transport device, a target object being disposed on a transport surface of the transport device and transferred along the Y axis, the transport surface extending along the X axis and the Y axis ([0079] “an encoder 3 which is mounted to the conveyor 1 and which determines the amount of movement of the conveyor 1” with Fig. 3 showing the workpieces disposed on the conveyor and with Fig. 4 showing the conveyor coordinate system with the conveyor surface extending in the X and Y axes. The figures show the workpiece moves along the X axis; however, it is simply a matter of reversing the X and Y axis) 
receive imaging information of the target object that is captured by a camera ([0102] “The current-work-position-updating section 14 obtains the position of the work in the conveyor coordinate system from the image captured by the camera”); 
determine a target coordinate of a target position on the target object based on the received imaging information and the robot coordinate ([0102] discusses updating the work position using the imaging information with [0111]-[0112] discussing determining the joint angle change necessary for the robot to move to the target position with the change in joint angle being considered a part of the robot coordinate system); 
calculate a moving route of the target position of the target object based on the received moving information and the determined target coordinate ([0114]-[0119] discuss the path-forming section which instructs the robot to form a following path to move to robot tool to a designated position and using the change in position detected by the encoder 3 to check this route over a time period); 
cause an end effector of the robot to move toward the target position of the target object and follow the calculated route, the end effector moving with the target object ([0114]-[0119] discuss the path-forming section which instructs the robot to form a following path to move to robot tool to a designated position) 
cause the end effector to move ([0032] discusses the robot performing a predetermined action on the moving object with a movement toward the object being required for the robot to perform an action on the object) 


 
cause the end effector to perform work with respect to the target position of the target object ([0032] discusses the robot performing a predetermined action on the moving object with a movement toward the object being required for the robot to perform an action on the object)  
Okuyama teaches performing an action on an object moving on a conveyor belt, but does not explicitly teach the robot aligning with and moving along the Z axis to perform the action only when the processor determines that the received current force value is within the predetermined range; storing a target force value; receive a current force value applied to the end effector from a force sensor disposed at the robot; determine whether the received current force value is within a predetermined range; compare the received current force value with the target force value or set a first force along the Z axis for applying from the end effector to the target object as the target force value when the processor determines that the received current force value and the target force value are different, set each of a second force and a third force along the X axis and the Y axis, respectively, as a zero value based on the received current force value and determine whether the end effector of the robot reaches the stored work end target position along the Z axis during the performing of the work; and end the performing the work when the processor determines that the end effector of the robot reaches the work end target position along the Z axis.
Sato teaches the robot aligning with and moving along the Z axis to perform the action (Figs. 3-5 show and [0034] discusses a robot moving a workpiece W2 along the Z axis to perform a fitting action with a hole 26); 
store a target value ([0030]-[0031] discuss operation command correcting unit 32 which comprises the force control gain unit and the force and moment holding unit, stating that the force and moment holding unit is implemented with a storage unit and the force control gain unit has the target force as an input, where it would be obvious that the target force is also stored within the memory of the command correcting unit to perform the calculation);
receive a current force value applied to the end effector from a force sensor disposed at the robot ([0027] “Force detector 14 is mounted on the wrist of robot arm 12 so that force F and moment M received by workpiece W2 held by gripper 20 can be detected”); and
set a first force along the Z axis for applying from the end effector to the target object as the target force value when the processor determines that the received current force value and the target force value are different, ([0031] discusses using a target force as a threshold to determine when the fitting operation has been implemented by comparing the current force to the target force with [0035] discussing an example where the target force is set in the Z axis), and set each of a second force and a third force along the X axis and the Y axis, respectively, as a zero value based on the received current force value ([0035] discusses an embodiment where the workpiece W2 has been correctly aligned and the target forces in the X and Y axes are set to zero and the target force in the Z axis is the force determined to implement the fitting action).
Okuyama teaches performing an action on an object moving on a conveyor belt. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot system of Okuyama and modify it with the force control system of Sato as using force control with the tool would prevent excessive forces being acted on the target object preventing the object from breaking.
Sato teaches determining if the current force value has reached a maximum value where the maximum value could be interpreted as the maximum of a range and performing the fitting operation until the target force is reached. However, it does not explicitly teach determine whether the received current force value is within a predetermined range or perform the action only when the processor determines that the received current force value is within the predetermined range.
Hunt teaches determine whether the received current force value is within a predetermined range ([0038]-[0039] discuss the steps of a polishing manipulator where it is determined if a detected force is within a predetermined range); and
perform the action only when the processor determines that the received current force value is within the predetermined range ([0038]-[0039] discuss performing the polishing of the object when the detected force is within the predetermined range stating “all polishing across the article 20 occurs within a predetermined force range”).
Okuyama modified by Sato teaches a robot system where the position of an object is determined and through use of a target force, force control is performed on a workpiece. Hunt teaches a robot where the force applied to the workpiece must be applied in a predetermined range. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of modified Okuyama and further modify it with the predetermined range of Hunt as Hunt teaches that utilizing a force range allows for the robot to maintain efficiency and reliability when the system encounters variances within the workpiece.
Okuyama modified by Sato and Hunt does not explicitly teach a memory configured to store a work end target position along the Z axis in the robot coordinate; determine whether the end effector of the robot reaches the work end target position along the Z axis during the performing of the work; and end the performing the work when the processor determines that the end effector of the robot reaches the work end target position along the Z axis.
Jinno teaches a work end target position along the Z axis in the robot coordinate (Col. 12 lines 33-39 discuss receiving a target position in the Z axis); 
determine whether the end effector of the robot reaches the work end target position along the Z axis during the performing of the work (Col. 12 lines 33-50 discuss functional control of the robot to reach the target position where Col. 5 line 64 – Col. 6 line 4 discuss the target position being determined based on a stored finished shape of the work); and 
end the performing the work when the processor determines that the end effector of the robot reaches the work end target position along the Z axis (Col. 5 line 64 – Col. 6 line 4 discuss the target position being determined based on a stored finished shape of the work therefore it is interpreted that once the work is in the finished shape (as defined by the target position the task is complete).
It would have been obvious to substitute Jinno’s teaching of recognizing a job completed via reaching a target Z-position for Sato's implementation of recognizing a job completed based on the needs of the particular job, i.e., should a job require end effector positioning along the Z-axis. Such substitution would be using the respective teachings in a conventional manner and thus would not produce unexpected results or require undue experimentation.

Regarding claim 22, Okuyama teaches a robot system as discussed above. It does not explicitly teach wherein a gripping unit member is included in the end effector and the work corresponds to fitting of a fitting object gripped by the gripping member into a fitting portion formed on the target position of target object.
Sato teaches wherein a gripping unit member is included in the end effector and the work corresponds to fitting of a fitting object gripped by the gripping member into a fitting portion formed on the target position of target object ([0026] discusses a robot arm 12 with a gripper 20 adapted to hold and release a workpiece W2 to perform a fitting action).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot system of Okuyama and substitute the gripping tool at the end of the end effector of Sato. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). In this case, substituting the end effector tool would be obvious as having different tools would allow for different work to be performed on the target objects and tools would be different depending on the desired operation. Using force control with the tool would prevent excessive forces being acted on the target object preventing the object from breaking.

Regarding claim 23, Okuyama teaches a robot system as discussed above. It does not explicitly teach wherein a grinding tool is included in the end effector, and the work corresponds to grinding of the target object.
Jinno teaches wherein a grinding tool is included in the end effector, and the work corresponds to grinding of the target object (Col. 1 lines 10-14 describe the inventive system as “a control robot which has a machining tool comprising a rotatable tool for grinding at the distal end of the robot arm thereof so as to carry out grinding work”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot system of modified Okuyama and substitute the grinding tool at the end of the end effector of Jinno. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). In this case, substituting the end effector tool would be obvious as having different tools would allow for different work to be performed on the target objects and tools would be different depending on the desired operation. Using force control with the tool would prevent excessive forces being acted on the target object preventing the object from breaking.

Regarding claim 25, Okuyama teaches a robot controlled by the robot control device according to claim 15 ([0079] robot 4 connected to a robot controller 5).

Regarding claim 26, Okuyama teaches a robot system comprising: 
the robot control device according to claim 15; and 
the robot that is controlled by the robot control device ([0079] discusses the robot system including robot 4 and robot controller 5).

Regarding claim 27, Okuyama teaches a robot control method for causing a processor to execute computer-readable instructions stored in a memory, the method comprising executing on the processor ([0080] discusses the robot controller 5 including a user-program storing section 11 for storing a user program with the storing section being interpreted as a memory with [0084]-[0088] discussing the use of a robot coordinate system separate from the conveyor coordinate system) the steps of:
defining three axes orthogonal to each other as an X axis, a Y axis, and a Z axis (Figs. 3 & 4 show each of the robot and the conveyor having a coordinate system defined by an X, Y and Z axis); 
receiving moving information of a transport device from a moving sensor disposed at the transport device, a target object being disposed on a transport surface of the transport device and transferred along the Y axis, the transport surface extending along the X axis and the Y axis ([0079] “an encoder 3 which is mounted to the conveyor 1 and which determines the amount of movement of the conveyor 1” with Fig. 3 showing the workpieces disposed on the conveyor and with Fig. 4 showing the conveyor coordinate system with the conveyor surface extending in the X and Y axes. The figures show the workpiece moves along the X axis; however, it is simply a matter of reversing the X and Y axis); 
receiving imaging information of the target object that is captured by a camera ([0102] “The current-work-position-updating section 14 obtains the position of the work in the conveyor coordinate system from the image captured by the camera”); 
determining a target coordinate of a target position on the target object based on the received imaging information and a robot coordinate of a robot, the robot coordinate being stored in the memory ([0102] discusses updating the work position using the imaging information with [0111]-[0112] discussing determining the joint angle change necessary for the robot to move to the target position with the change in joint angle being considered a part of the robot coordinate system); 
calculating a moving route of the target position of the target object based on the received moving information and the determined target coordinate ([0114]-[0119] discuss the path-forming section which instructs the robot to form a following path to move to robot tool to a designated position and using the change in position detected by the encoder 3 to check this route over a time period); 
causing an end effector of the robot to move toward the target position of the target object and follow the calculated route, the end effector moving with the target object ([0114]-[0119] discuss the path-forming section which instructs the robot to form a following path to move to robot tool to a designated position) 
causing the end effector to move ([0032] discusses the robot performing a predetermined action on the moving object with a movement toward the object being required for the robot to perform an action on the object) 





causing the end effector to perform work with respect to the target position of the target object ([0032] discusses the robot performing a predetermined action on the moving object with a movement toward the object being required for the robot to perform an action on the object)  
Okuyama teaches performing an action on an object moving on a conveyor belt, but does not explicitly teach the robot aligning with and moving along the Z axis to perform the action only when the received current force value is determined to be within the predetermined range; receiving a current force value applied to the end effector from a force sensor disposed at the robot; determining whether the received current force value is within a predetermined range; comparing the received current force value with a target force value, the target force value being stored in the memory; or setting a first force along the Z axis for applying from the end effector to the target object as a predetermined value based on the received current force value, and setting each of a second force and a third force along the X axis and the Y axis, respectively, as a zero value based on the received current force value. 
Sato teaches the robot aligning with and moving along the Z axis to perform the action (Figs. 3-5 show and [0034] discusses a robot moving a workpiece W2 along the Z axis to perform a fitting action with a hole 26); 
receiving a current force value applied to the end effector from a force sensor disposed at the robot ([0027] “Force detector 14 is mounted on the wrist of robot arm 12 so that force F and moment M received by workpiece W2 held by gripper 20 can be detected”); 
comparing the received current force value with a target force value, the target force value being stored in the memory ([0030]-[0031] discuss operation command correcting unit 32 which comprises the force control gain unit and the force and moment holding unit, stating that the force and moment holding unit is implemented with a storage unit and the force control gain unit has the target force as an input, where it would be obvious that the target force is also stored within the memory of the command correcting unit to perform the calculation with [0031] further discussing using a target force as a threshold to determine when the fitting operation has been implemented by comparing the current force to the target force); and
setting a first force along the Z axis for applying from the end effector to the target object as the target force value when the received current force value is determined to be different from the target force value ([0031] discusses using a target force as a threshold to determine when the fitting operation has been implemented by comparing the current force to the target force with [0035] discussing an example where the target force is set in the Z axis), and setting each of a second force and a third force along the X axis and the Y axis, respectively, as a zero value based on the received current force value ([0035] discusses an embodiment where the workpiece W2 has been correctly aligned and the target forces in the X and Y axes are set to zero and the target force in the Z axis is the force determined to implement the fitting action).
Okuyama teaches performing an action on an object moving on a conveyor belt. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot system of Okuyama and modify it with the force control system of Sato as using force control with the tool would prevent excessive forces being acted on the target object preventing the object from breaking.
Sato teaches determining if the current force value has reached a maximum value where the maximum value could be interpreted as the maximum of a range and performing the fitting operation until the target force is reached. However, it does not explicitly teach determining whether the received current force value is within a predetermined range or performing the action only when the processor determines that the received current force value is within the predetermined range.
Hunt teaches determining whether the received current force value is within a predetermined range ([0038]-[0039] discuss the steps of a polishing manipulator where it is determined if a detected force is within a predetermined range); and
perform the action only when the processor determines that the received current force value is within the predetermined range ([0038]-[0039] discuss performing the polishing of the object when the detected force is within the predetermined range stating “all polishing across the article 20 occurs within a predetermined force range”).
Okuyama modified by Sato teaches a robot system where the position of an object is determined and through use of a target force, force control is performed on a workpiece. Hunt teaches a robot where the force applied to the workpiece must be applied in a predetermined range. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the system of modified Okuyama and further modify it with the predetermined range of Hunt as Hunt teaches that utilizing a force range allows for the robot to maintain efficiency and reliability when the system encounters variances within the workpiece.
Okuyama modified by Sato and Hunt does not explicitly teach a memory configured to store a work end target position along the Z axis in the robot coordinate; determine whether the end effector of the robot reaches the work end target position along the Z axis during the performing of the work; and end the performing the work when the processor determines that the end effector of the robot reaches the work end target position along the Z axis.
Jinno teaches a work end target position along the Z axis in the robot coordinate (Col. 12 lines 33-39 discuss receiving a target position in the Z axis); 
determine whether the end effector of the robot reaches the work end target position along the Z axis during the performing of the work (Col. 12 lines 33-50 discuss functional control of the robot to reach the target position where Col. 5 line 64 – Col. 6 line 4 discuss the target position being determined based on a stored finished shape of the work); and 
end the performing the work when the processor determines that the end effector of the robot reaches the work end target position along the Z axis (Col. 5 line 64 – Col. 6 line 4 discuss the target position being determined based on a stored finished shape of the work therefore it is interpreted that once the work is in the finished shape (as defined by the target position the task is complete).
It would have been obvious to substitute Jinno’s teaching of recognizing a job completed via reaching a target Z-position for Sato's implementation of recognizing a job completed based on the needs of the particular job, i.e., should a job require end effector positioning along the Z-axis. Such substitution would be using the respective teachings in a conventional manner and thus would not produce unexpected results or require undue experimentation.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Okuyama in view of Sato, Hunt and Jinno and further in view of Matsuno (JP 2012171071).
Regarding claim 21, modified Okuyama teaches a robot system as discussed above. It does not explicitly teach wherein a screw driver is included in the end effector and the work corresponds to screw fastening with respect to the target position of the target object.
Matsuno teaches wherein a screw driver is included in the end effector and the work corresponds to screw fastening with respect to the target position of the target object ([0011] discusses the screw tightening driver 4 located at the tip of the robot 2 and performing screw tightening operations).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot system of modified Okuyama and substitute the screwdriver tool at the end of the end effector of Matsuno. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). In this case, substituting the end effector tool would be obvious as having different tools would allow for different work to be performed on the target objects and tools would be different depending on the desired operation. Using force control with the tool would prevent excessive forces being acted on the target object preventing the object from breaking.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Okuyama in view of Sato, Hunt and Jinno and further in view of Gu (US 20150005923).
Regarding claim 24, modified Okuyama teaches a robot system as discussed above. It does not teach wherein a deburring tool is included in the end effector, and the work corresponds to deburring of the target object
Gu teaches wherein a deburring tool included in the end effector is caused to perform work of deburring the target object (Fig. 1 shows a deburring tool 36 at the end of the arm of robot 30 for deburring workpiece 50).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robot system of modified Okuyama and substitute the deburring tool at the end of the end effector of Gu. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). In this case, substituting the end effector tool would be obvious as having different tools would allow for different work to be performed on the target objects and tools would be different depending on the desired operation. Using force control with the tool would prevent excessive forces being acted on the target object preventing the object from breaking.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664